Citation Nr: 1427086	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  12-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from May 2001 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently service connected for paranoid schizophrenia, rated as 100 percent disabling and for pes planus of the left foot, allergic rhinitis, and ganglion cyst of the left metatarsal joint, each rated as noncompensably disabling.  

Pursuant to 38 C.F.R. § 3.351(c), the Veteran will be considered in need of regular aid and attendance if he (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a).

Pursuant to 38 C.F.R. § 3.352(a), the following is considered in determining the need for regular aid and attendance: inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.

It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222 (1996).

In this case, the record shows that the Veteran receives VA treatment for his service-connected paranoid schizophrenia as reflected in a July 2010 VA examination report.   However, VA outpatient treatment records associated with the claims file are only dated through April 2007.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records. See 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ should associate the Veteran's VA treatment records since April 2007 with the physical or electronic claims file.  

Further, since the most recent Questionnaire for Consideration of Aid & Attendance/Housebound was provided in September 2009, the Board finds that a VA examination is necessary to adjudicate this appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Furthermore, a July 2010 VA mental disorders examination report reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA). The disability or disabilities upon which the determination was based were not specified.  Neither the Veteran nor his representative has stated that it was based on a service-connected disability or service-connected disabilities.  Yet, this is a strong likelihood due to the severity of his service-connected paranoid schizophrenia, rated as 100 percent disabling.  Thus, the SSA records are relevant to the claim on appeal.  A request(s) for the SSA decision and all evidence, to include treatment records and examinations, upon which it was based thus must be made. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006).  If the request(s) is(are) unsuccessful, the Veteran and his representative must be notified.

Also, on remand, the RO should notify the Veteran that he may submit additional lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his service-connected disabilities and their impact on his ability to care for his basic needs without the aid of others.  The Veteran should be provided an appropriate amount of time to submit this evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit statements describing fully the various symptoms resulting from his service-connected disabilities, and the impact of these symptoms on his ability to care for his basic needs without the aid of others.  The Veteran should be provided a reasonable amount of time to submit this evidence.

2.  Obtain and associate with the physical or electronic claims file all VA treatment records since April 2007.

3.  Contact the Social Security Administration and request copies of all disability decisions for the Veteran and all underlying medical records associated with those determinations.  All records obtained should be associated with the physical or electronic claims file.  If records are not found or are not available, the claims file should contain documentation of the efforts made and the appellant should be notified.

4.  After the above development has been completed, provide the Veteran with a VA examination as to the criteria for aid and attendance.  The claims file should be made available and reviewed by the examiner.  All necessary clinical testing should be performed.  The examiner is asked to:

a) discuss the manifestations associated with the Veteran's service-connected disabilities (paranoid schizophrenia, for pes planus, left foot, allergic rhinitis, and ganglion cyst of the left metatarsal joint) and 

b) opine as to whether the Veteran is so helpless (as a result of solely his service-connected disabilities) as to require the regular (but not constant) aid and attendance of another person to perform personal care functions of everyday living or to protect himself from the hazards and dangers incident to daily environment.  [In determining whether the Veteran is able to perform personal care functions, the ability to dress and undress, keep oneself ordinarily clean and presentable, feed oneself, attend to the needs of nature, protect oneself from the hazards and dangers incident to daily environment, and perform frequently required self-adjustment of prosthetic appliances should be considered.] 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

